Citation Nr: 0736895	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1970.  He did not have any foreign service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in July 2004 and July 
2006.  

It is noted that the veteran has requested a hearing on 
appeal.  Hearings were scheduled by the veteran was unable to 
attend because of his incarceration in prison.  As the 
veteran is not in a position to attend a hearing on appeal, 
the hearing cannot be arranged and the Board will proceed 
with the adjudication of the claim.  38 U.S.C.A. §§ 7102, 
7105(a), 7107; (West 2002);38 C.F.R. §§ 20.700, 20.704, 
20.705 (2007).  A written presentation on his behalf has been 
entered by his representative.


FINDING OF FACT

Chronic PTSD is not currently demonstrated by any competent 
evidence.  


CONCLUSION OF LAW

Chronic PTSD was neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2002 and July 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  It is noted that the July 2006 VCAA letter met these 
notification requirements.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  While the veteran's 
representative has argued that VA has not obtained relevant 
records from the Circuit Court of Kanawha County, there is a 
letter in the file, dated in August 2007, that all records 
were provided to the veteran and that no additional copies 
would be sent.  The veteran has not submitted the records 
that he received, despite the notifications from VA that he 
should do so.  For this reason, the Board does not find that 
the third remand requested by the veteran's representative in 
October 2007 is necessary.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is claiming service connection for PTSD that he 
believes originated while he was on active duty.  Review of 
the service medical records shows no complaint or 
manifestation of PTSD or any other acquired psychiatric 
disorder.  Records show that he was evaluated in January 1970 
after he was involved in a conflict with an officer over a 
hair cut.  The diagnosis at that time was aggressive 
personality, with sociopathic tendencies.  This is a 
personality disorder and not a disability for which service 
connection may be established.  Congenital or developmental 
defects, refractive error of the eyes, and personality 
disorders, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  Service connection for this disorder 
was previously denied.

Review of the record does not show that the veteran has been 
diagnosed as having PTSD or any other acquired psychiatric 
disorder.  A threshold element of a claim for compensation 
includes the existence of a current disability.  As PTSD is 
not currently demonstrated, the claim must be denied.  




ORDER

Service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


